Citation Nr: 0735696	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for migraine 
headaches.

				
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in April 2003.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in March 2005.  

The notice of disagreement also indicated that the veteran 
wished to appeal the disability ratings assigned by the May 
2003 rating decision to his service-connected degenerative 
changes of the cervical spine, spondylosis T10 and T12 
thoracic spine, and herniated nucleus pulposus L4-5.  The 
January 2005 statement of the case also addressed these 
issues.  Nevertheless, the veteran's substantive appeal 
indicated that he was only appealing the headache issue.    


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches are 
manifested by characteristic prostrating attacks occurring at 
least once a month. 

2.  The veteran's March 2004 substantive appeal specifically 
requested a disability rating of 30 percent for service-
connected migraine headaches. 


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent disability 
evaluation, but no higher, for the veteran's service-
connected migraine headaches have been met, effective May 1, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected migraine headaches warrants 
a compensable disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Prior to retirement from service, the veteran was afforded a 
VA examination in January 2003.  The veteran reported 
developing headaches in 1995.  The veteran stated that he 
currently got headaches approximately three times per week.  
Headaches would start with spots in front of his eyes and 
pain at the posterior portion of the head that migrated to 
the entire head.  The veteran provided that he had nausea, 
light sensitivity and noise sensitivity.  The headaches would 
last anywhere from one and half to two hours.  Neurological 
evaluation was normal.  The diagnosis was migraine headaches.  

In his notice of disagreement, the veteran indicated that he 
felt overcome, exhausted and helpless when the headaches 
occurred.  He further stated that not only did he suffer from 
nausea, light sensitivity and noise sensitivity, but he also 
had vomiting, blurred vision, flashing lights, and trouble 
lifting and holding his head up.  The headaches lasted from a 
few hours to approximately 48 hours.  In his substantive 
appeal, the veteran stated that there was a period of time 
after the headaches that he was fatigued and disoriented for 
several hours.  He indicated that he missed work at least 
seven times over the past year due to migraine headaches and 
had left work three additional times because of headaches.  
During the headaches, he had to lie down in a dark, quiet 
place and wait for his medication to work.  

Based on these assertions, the veteran was afforded another 
VA examination in April 2005.  The claims file was reviewed.  
The veteran reported getting migraine headaches with variable 
frequency, two to three times a week or two to three times a 
month.  The headaches lasted one to two hours, usually 
throbbing, sometimes sharp with associated nausea, occasional 
vomiting preceded by blurry vision on frequent occasions.  
The veteran felt fatigued post headache.  He indicated that 
he received treatment at Darnall Army Hospital.  However, 
there was no significant aura.  Further, no fever, chills, 
sinus problem or TMJ problem reported.  Nevertheless, he 
reported that he called in sick about seven times from work 
the prior year and on three different occasions had to leave 
work early to go home.  The veteran denied getting any 
medication for preventive therapy or taking other 
preventative measures.  He did take Zomig at the onset of a 
headache and Phenergan for nausea.  

The RO has rated the veteran's service-connected migraine 
headaches as noncompensable under Diagnostic Code 8100.  
Under Diagnostic Code 8100, a noncompensable evaluation is 
assigned with less frequent attacks.  A 10 percent evaluation 
is warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.

After a review of the totality of the evidence, it does 
appear that the veteran's disability picture more nearly 
approximates that of characteristic prostrating attacks 
occurring on an average of once a month.  The veteran's 
statements to the effect that he has to stay home from work 
when he gets a migraine headache, which include symptoms of 
throbbing, nausea, light and noise sensitivity, vomiting and 
post-headache fatigue, and has to leave work on other 
occasions because of migraine headaches arguably constitute 
evidence of prostrating attacks.  Further, the veteran has 
indicated that he has stayed home at least seven times and 
had to leave to go home on three additional occasions.  In 
other words, it also appears that these prostrating attacks 
occur approximately once a month.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's disability picture more nearly approximates the 
regulatory criteria for a 30 percent disability rating.  In 
conclusion, a 30 percent disability rating is warranted for 
the veteran's service-connected migraine headaches.  Further 
as the disability picture has remained consistent throughout 
the appeal period, the Board finds that the 30 percent 
disability rating should be awarded effective the date after 
retirement from service, May 1, 2003.  

The veteran specifically requested a 30 percent disability 
rating in his March 2005 substantive appeal for his migraine 
headaches.  The Board views the veteran's communication in 
this regard as expressly limiting his appeal to a 30 percent 
rating.  Under these circumstances where there is a clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the Board is not required to 
consider entitlement to other ratings for that disability.  
AB v. Brown, 6 Vet.App. 35, 39 (1993). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  The Board notes that the veteran was sent a VCAA 
notice in September 2005 as well as afforded VA examination 
in January 2003 and April 2005.  At any rate, given that a 
full grant of the benefits sought on appeal has been awarded, 
there is no resulting prejudice to the veteran as a result of 
any failure with regard to VCAA notice or assistance 
requirements. 


ORDER

Entitlement to a 30 percent rating, but no higher, for 
migraine headaches is warranted, effective May 1, 2003.  To 
this extent, the appeal is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


